Ariel Investment Trust October 15, 2013 On behalf of Ariel Investments Trust (the “Trust”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated September 30, 2013, to the Prospectus and Statement of Additional Information for Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund, which was filed pursuant to Rule 497(e) on September 26, 2013.The purpose of this filing is to submit the 497(e) filing dated September 26, 2013 in XBRL format for Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
